Exhibit 10.3

UNITED TECHNOLOGIES CORPORATION

PENSION PRESERVATION PLAN

AS AMENDED AND RESTATED EFFECTIVE DECEMBER 31, 2009

WHEREAS, United Technologies Corporation (the “Corporation”) established the
United Technologies Corporation Pension Preservation Plan (the “Preservation
Plan”) effective January 1, 1978 for the benefit of certain employees and merged
the United Technologies Corporation Pension Replacement Plan (the “Replacement
Plan”) into the Preservation Plan, effective December 31, 2006; and

WHEREAS, the Corporation reserved the right to amend the Preservation Plan
through the action of its Pension Administration and Investment Committee (the
“PAIC”) and/or its Pension Administration Committee (the “PAC”); and

WHEREAS, pursuant to a resolution duly adopted on December 3, 2009, the PAIC
approved the amendment of the Preservation Plan for the purpose of conforming
the terms of the Plan to the changes to the UTC Employee Retirement Plan; and

NOW, THEREFORE, effective December 31, 2009, the Preservation Plan is amended
and restated as follows:

 

1. INTRODUCTION & PURPOSE

The United Technologies Corporation Pension Preservation Plan (the “Preservation
Plan”) is maintained as an unfunded plan solely for the purpose of providing
retirement benefits in excess of the retirement and survivor benefits that may
be paid from tax-qualified retirement plans due to (i) benefit limitations
imposed by Section 415 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”) and (ii) the limitation imposed by Section 401(a)(17)
of the Code on compensation that may be taken into account in computing
retirement benefits under tax-qualified retirement plans (referred to
collectively as the “Limits”). The Preservation Plan restores the amount of the
retirement benefit or survivor benefit that may not be paid from the United
Technologies Corporation Employee Retirement Plan (or any other tax-qualified
defined benefit retirement plan sponsored by the Corporation) (the “Qualified
Retirement Plan”) as a result of the Limits so that the total actuarial present
value of the Qualified Retirement Plan and Pension Preservation Plan benefits
equals the actuarial present value of the retirement benefit or survivor benefit
that would be paid from the Qualified Retirement Plan if such Plan were
administered without regard to the Limits. Effective with the merger of the
Replacement Plan into this Plan, the amount of any reduction of Qualified Plan
Retirement benefits resulting from the deferral of compensation that would
otherwise be recognized under the Qualified Retirement Plans shall be provided
under this Plan. The Preservation Plan shall be administered and construed to
effectuate the foregoing intent.

 

2. EFFECTIVE DATE

The Preservation Plan became effective on January 1, 1978. Except to the extent
otherwise specifically provided herein, the Preservation Plan is hereby amended
and restated, effective December 31, 2009. The Preservation Plan, as amended and
restated, applies to amounts that were earned or vested after December 31, 2004
under the Preservation and Replacement Plans. Amounts that were earned and
vested (within the meaning of Section 409A) under either the Preservation Plan
or the Replacement Plan before January 1, 2005, and any subsequent increases in
these amounts that are treated as grandfathered benefits under Section 409A, are
subject to and shall continue to be governed by the terms of the Prior Plans as
set forth in Appendix A and Appendix B as applicable.

From January 1, 2005 to the present, the Preservation Plan has been operated in
good faith compliance with Section 409A in accordance with guidance provided by
the Internal Revenue Service and provided for the following during this good
faith compliance period:

 

  (a) Continued commencement of benefits under this Plan and the Qualified
Retirement Plan;

 

  (b) Allowance of new payment elections by participants to comply with 409A
requirements; and

 

  (c) Prohibited acceleration of any payments that would otherwise have been
made in a later year and prohibited deferral to a later year of a payment that
would otherwise have been made in the current year.



--------------------------------------------------------------------------------

3. DEFINITIONS

Any capitalized terms used herein that are not defined in this Section 3 shall
have the meanings given to them by the United Technologies Corporation Employee
Retirement Plan unless the context clearly indicates otherwise.

Beneficiary means the person, persons or entity designated in writing by a
Participant to receive the value of his or her Current Plan Benefit in the event
of the Participant’s death, , in accordance with the terms of this Plan. If a
Participant fails to designate a Beneficiary under this Plan, the Beneficiary or
Contingent Annuitant shall be determined under the Qualified Retirement Plan. If
the Beneficiary (and any contingent Beneficiary) does not survive the
Participant or if no Beneficiary is designated under the Qualified Retirement
Plan, the value of the Participant’s Plan Benefit will be payable to the estate
of the Participant, in accordance with the terms of this Plan.

Compensation Reduction means a reduction in compensation otherwise recognized
under the Qualified Retirement Plan (without regard to the Limits) by reason of
a Participant’s participation in the United Technologies Corporation Deferred
Compensation Plan.

Code means the Internal Revenue Code of 1986, as amended from time to time, and
any successor thereto. Reference to any section of the Internal Revenue Code
shall include any final regulations or other applicable guidance.

Corporation means the United Technologies Corporation.

Current Plan Benefit means amounts credited on or after January 1, 2005 under
either the Preservation or Replacement Plans.

Disability means permanent and total disability as determined under the
Corporation’s long-term disability plan applicable to the Participant, or if
there is no such plan applicable to the Participant, “Disability” means a
determination of total disability by the Social Security Administration;
provided that, in either case, the Participant’s condition also qualifies as a
“disability” for purposes of Section 409A(a)(2)(C) of the Code.

Election Form means the form provided to Participants electronically or in paper
form for the purpose of electing the form of payment for a Current Plan Benefit.

Prior Plans means the United Technologies Corporation Pension Preservation Plan,
as in effect on December 31, 2004, as set forth in Appendix A and the United
Technologies Corporation Pension Replacement Plan, as in effect on December 31,
2004, as set forth in Appendix B.

Prior Preservation Plan means the United Technologies Corporation Pension
Preservation Plan, as in effect on December 31, 2004, as set forth in Appendix
A. All amounts earned and vested under the Prior Preservation Plan as of
December 31, 2004, and any subsequent increases in these amounts that are
permitted to be treated as grandfathered benefits under Section 409A, shall
continue to be subject to the terms and conditions of the Prior Preservation
Plan and shall not be affected by this amendment and restatement.

Prior Replacement Plan means the United Technologies Corporation Pension
Replacement Plan, as in effect on December 31, 2004, as set forth in Appendix B.
All amounts earned and vested under the Prior Replacement Plan as of
December 31, 2004, and any subsequent increases in these amounts that are
permitted to be treated as grandfathered benefits under Section 409A, shall
continue to be subject to the terms and conditions of the Prior Replacement Plan
and shall not be affected by this amendment and restatement.

Prior Plan Benefit means the aggregate value of the Prior Preservation Plan
Benefit and Prior Replacement Plan Benefit as identified in Section 6, which are
valued and administered separately in accordance with the terms and procedures
in effect under the Prior Plans.

Qualified Retirement Plan means the United Technologies Corporation Employee
Retirement Plan (or any other tax-qualified defined benefit retirement plan
sponsored by the Corporation or a UTC Company).

Separation from Service means a Participant’s Termination of Employment with all
UTC Companies, other than by reason of death. A Separation from Service will be
deemed to occur where the Participant and the UTC Company that employs the
Participant reasonably anticipate that the bona fide level of services the
Participant will perform (whether as

 

-2-



--------------------------------------------------------------------------------

an employee or as an independent contractor) will be permanently reduced to a
level that is less than thirty-seven and a half percent (37.5%) of the average
level of bona fide services the Participant performed during the immediately
preceding 36 months (or the entire period the Participant has provided services
if the Participant has been providing services to the UTC Companies for less
than 36 months.) A Participant shall not be considered to have had a Separation
from Service as a result of a transfer from one UTC Company to another UTC
Company.

Specified Employee means each of the fifty (50) highest-paid officers and other
executives of the Corporation and its Subsidiaries, effective annually as of
April 1st, based on wages subject to federal income tax withholding, and amounts
that are excluded from taxable income by the employee’s election to make pre-tax
contributions under a cafeteria plan, section 401(k) plan, or similar plan,
determined for the preceding calendar year as provided in Treas. Reg.
§ 1.415(c)-2(d)(3). The term includes both U.S. and non-U.S. employees, and the
compensation used to determine whether an employee is among the fifty
(50) highest-paid officers and other executives shall be determined by treating
non-U.S. compensation as if it had been earned in the U.S. by a U.S. citizen.

UTC Company means United Technologies Corporation or any entity controlled by or
under common control with United Technologies Corporation within the meaning of
Section 414(b) or (c) of the Code (but substituting “at least 20 percent” for
“at least 80 percent” as the control threshold used in applying Sections 414(b)
and (c)).

 

4. ELIGIBILITY

Each employee of a UTC Company who is a Participant in the Qualified Retirement
Plan shall be eligible to participate in the Preservation Plan if and to the
extent such employee’s compensation increases such that the Participant’s
Accrued Benefit under the Qualified Retirement Plan is limited by (i) provisions
of the Qualified Retirement Plan that are designed solely to comply with the
Limits; or (ii) such employee experiences a Compensation Reduction. In no event
shall any person who is not entitled to benefits under the Qualified Retirement
Plan be eligible for retirement benefits or survivor benefits under this
Preservation Plan. An employee of the UTC Companies who is eligible for
retirement benefits under the Preservation Plan and has completed three years of
“Continuous Service” (as defined in the UTC Employee Retirement Plan as in
effect on January 1, 2008) shall be referred to herein as a “Participant.”

 

5. DETERMINATION OF PRESERVATION PLAN BENEFIT

The amount of the retirement benefit or survivor benefit payable from the
Preservation Plan to or in respect of a Participant shall equal the excess, if
any, of (a) over (b), and for purposes of this calculation, it shall be assumed
that Qualified Retirement Plan Benefit and Preservation Plan Benefit commence at
the same time, where

 

  (a) equals the retirement benefit or survivor benefit that would be paid to
such Participant (or on his or her behalf to his Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan if the provisions of the
Qualified Retirement Plan were administered without regard to the Limits and
Compensation Reduction; and

 

  (b) equals the retirement benefit or survivor benefit payable to such
Participant (or on his or her behalf to his or her Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan.

 

6. PLAN BENEFITS

 

  (a) Prior Plan Benefit. Benefits accrued under the Prior Plan are not intended
to be subject to Section 409A of the Code. No amendment to Appendix A or
Appendix B that would constitute a “material modification” for purposes of
Section 409A shall be effective unless the amending instrument states that it is
intended to materially modify Appendix A and/or Appendix B and to cause the
Prior Plan(s) to become subject to Section 409A. Although the Prior Plan Benefit
is not intended to be subject to Section 409A, neither the UTC Companies nor any
director, officer, or other representative of a UTC Company shall be liable for
any adverse tax consequence suffered by a Participant or Beneficiary if a Prior
Plan Benefit becomes subject to Section 409A.

 

  (i) Prior Preservation Plan Benefit

Amounts that were credited before January 1, 2005, and any subsequent increases
in these amounts that are permitted to be treated as grandfathered benefits
under Section 409A of the Code, shall be maintained and accounted for separately
and shall remain subject to the terms and conditions of the Prior Plan, as set
forth in Appendix A.

 

-3-



--------------------------------------------------------------------------------

  (ii) Prior Replacement Plan Benefit

Amounts that were credited before January 1, 2005, and any subsequent increases
in these amounts that are permitted to be treated as grandfathered benefits
under Section 409A of the Code, shall be maintained and accounted for separately
and shall remain subject to the terms and conditions of the Prior Plan, as set
forth in Appendix B.

 

  (b) Current Plan Benefit. Current Plan Benefit shall include amounts credited
to Participants under either the Preservation or Replacement Plans on or after
January 1, 2005.

 

  (c) Sunset of Final Average Earnings Formula Plan Benefit. The determination
of benefits payable under Section 5 of this Plan (“Determination of Preservation
Plan Benefit”) shall be done in accordance with the applicable terms and
provisions of the Qualified Retirement Plan, including the amendment to such
Plan that provides for the elimination of the Final Average Earnings Formula and
related credited service and compensation determination provisions, effective
December 31, 2014.

 

7. FORM OF PRESERVATION PLAN BENEFIT

 

  (a) The Committee shall determine, as of the earlier of the Participant’s
Separation from Service or the Participant’s date of death, that portion of the
Participant’s total retirement benefit or survivor benefit that is to be paid
under the Preservation Plan, using the same formula that is used under the UTC
Employee Retirement Plan to calculate such Participant’s benefit. The Committee
will apply either the Final Average Earnings (FAE) formula, Cash Balance (CB)
formula, or both as applicable to each Participant under the Qualified
Retirement Plan. The Preservation Plan retirement benefit or survivor benefit
shall be paid to the Participant, or on his or her behalf to any Contingent
Annuitant or Beneficiary (as designated under the Qualified Retirement Plan), as
a monthly annuity, unless a timely election is made in accordance with
Subparagraph (c) of this Section 7.

 

  (b) A Participant may elect separate payment methods for Prior and Current
Plan Benefits. Prior Plan Benefit elections are administered separately in
accordance with the terms and procedures in effect under the Prior Plans, as set
forth in Appendices A and B.

 

  (c) Unless a Participant elects a form of the benefit payment for Current Plan
Benefit, benefits earned under the Preservation Plan will be paid as a single
life annuity or actuarially equivalent life annuity. A Participant may elect to
receive a single lump-sum payment or a series of 2 to 10 annual installment
payments. A payment election under the Plan shall be made on an electronic or
written Election Form, completed and submitted to the UTC Pension Service Center
no later than December 31st of the calendar year prior to the year in which the
period of service commences on which the benefit is based. A change in
actuarially equivalent annuities shall not be deemed to be a change in payment
election for purposes of this Plan. Except as provided below in Subsection (d),
a Participant’s payment election shall become irrevocable on the election
deadline date.

 

  (d) Change in Payment Election. A Participant may make an election to change
the form of payment that the Participant elected under Section 7(c), subject to
the following requirements:

 

  (i) The new election must be made at least twelve months prior to the date
payments are scheduled to commence (and the new election shall be ineffective if
the payment commencement date occurs within twelve months after the date of the
new election);

 

  (ii) The new election will not take effect until at least twelve months after
the date when the Participant submits a new Election Form to the UTC Pension
Service Center; and

 

  (iii) The new benefit payment commencement date must be five years later than
the date on which payments commence under the current election.

 

  (e) If a Participant’s benefit is calculated under the FAE formula and the
Participant elects to have his or her Preservation Plan benefit paid in the form
of a single lump-sum or annual installment distribution, the Actuarially
Equivalent present value of the Preservation Plan retirement benefit or survivor
benefit shall be determined using the RP-2000 Group Annuity Mortality Table and
interest assumption equal to the average yield for tax-free municipal bonds of
10-year maturities, averaged over the prior 5 calendar years. For purposes of
computing this interest assumption, the Actuary shall utilize the Barclays
Capital 10-Year Municipal Bond Index, averaging the published yield for 10-year
maturities (credit quality AA or above) on the last business day of the year
over the most recent 5 consecutive full calendar year period. This rate shall be
adjusted annually at the beginning of each calendar year.

 

-4-



--------------------------------------------------------------------------------

  (f) The payment of a monthly annuity, lump-sum or annual installment
distribution in accordance with this Section 7 shall be in full satisfaction of
all of the Corporation’s obligations with respect to the Participant under the
Preservation Plan.

 

8. DISTRIBUTION OF BENEFIT

 

  (a) Except as provided in Section 7(d) (concerning the five-year delay
following a Change in Payment Election), Section 8(b) (concerning distributions
to Specified Employees), the value of a Participant’s Preservation Plan Benefit
will be distributed (or begin to be distributed) to the Participant as follows:

 

  (i) If a Participant’s benefit is calculated under the FAE formula only, the
benefit will be paid to Participant on the first of the month following the
later of a Participant’s Separation from Service, or when the Participant
reaches age 55;

 

  (ii) If a Participant’s benefit is calculated under the CB formula only, the
benefit will be paid to Participant on the first of the month following the
Participant’s Separation from Service;

 

  (iii) If a Participant’s benefit is calculated under both the FAE and CB
formulas, the benefit will be paid to the Participant according to the rules
outlined above in Subsections (i) and (ii) for the corresponding portions of the
benefit.

 

  (b) Separation from Service of Specified Employees. If the Participant is a
Specified Employee on the date of the Participant’s Separation from Service,
distribution of the Participant’s Current Plan Benefit to the Participant that
is made on account of the Participant’s Separation from Service will not be made
or commence earlier than the first day of the seventh month following the date
of Separation from Service.

 

  (c) Administrative Adjustments in Payment Date. A payment is treated as being
made on the date when it is due under the Plan if the payment is made on the due
date specified by the Plan, or on a later date that is either (i) in the same
calendar year (for a payment whose specified due date is on or before
September 30), or (ii) by the 15th day of the third calendar month following the
date specified by the Plan (for a payment whose specified due date is on or
after October 1). A payment also is treated as being made on the date when it is
due under the Plan if the payment is made not more than 30 days before the due
date specified by the Plan. In no event, will a payment to a Specified Employee
be made or commence earlier than the first day of the seventh month following
the date of Separation from Service. A Participant may not, directly or
indirectly, designate the taxable year of a payment made in reliance on the
administrative rules in this Section 8(c).

 

9. DISTRIBUTION IN THE EVENT OF DEATH

 

  (a) If a Participant’s benefit (or portion of a benefit) is calculated under
the FAE formula and the Participant has not made an election to receive his or
her Pension Preservation Plan Benefit in a lump sum or installments as of the
date of death, any survivor benefits will be paid as a life annuity subject to
the following:

 

  (i) If death occurs prior to age 55 with five years of service, the spouse of
the Participant shall receive a 50% Contingent Annuity Benefit beginning on the
date the Participant would have attained his or her 55th birthday. If the
Participant is unmarried, no Plan benefit is payable.

 

  (ii) If death occurs prior to age 55 with ten years of service, the spouse of
the Participant shall receive a 100% Contingent Annuity Benefit beginning on the
date the Participant would have attained his or her 55th birthday. If the
Participant is unmarried, no Plan benefit is payable.

 

  (iii) If death occurs on or after attainment of age 55 with ten years of
service or attainment of age 65, survivor benefits shall be paid as a 100%
Contingent Annuity Benefit beginning on the first business day of the month
following the Participant’s death in the following order:

 

  (1) to the Spouse of the Participant, if the Participant is married at the
time of death;

 

  (2) to the named Beneficiary or contingent annuitant, if the Participant is
not married at the time of death;

 

  (3) to the children of the Participant if the Participant has not designated a
Beneficiary prior to his or her death; or

 

  (4) to the estate of the Participant, if the Participant has no children at
the time of his or her death.

 

-5-



--------------------------------------------------------------------------------

If the Participant is not married at the time of death and the Participant has
not designated a Beneficiary or contingent annuitant, the benefit shall be
payable as:

 

  (1) a 10-year certain actuarially equivalent annuity to the children of the
Participant; or

 

  (2) a 5-year certain actuarially equivalent annuity to the estate of the
Participant.

 

  (b) If a Participant’s benefit (or portion of a benefit) is calculated under
the FAE formula and the Participant has made an election to receive his or her
Preservation Plan Benefit in a lump sum or annual installments in accordance
with Section 7(c) herein, such Participant shall have survivor benefits paid to
his or her Beneficiary as follows: If death occurs prior to age 55, the
Preservation Plan accrued benefit shall be paid in a lump sum payment as of the
date the Participant would have attained his or her 55th birthday. If death
occurs after the benefit commencement date but before all annual installments
have been paid, the remaining installments will be paid to his or her
Beneficiary as scheduled.

 

  (c) If a Participant’s benefit (or portion of a benefit) is calculated under
the CB formula, the Participant shall have survivor benefits paid in a lump sum
on the first business day of the month following the Participant’s death as
follows:

 

  (i) to the Spouse of the Participant, if the Participant is married at the
time of death;

 

  (ii) to the named Beneficiary or contingent annuitant, if the Participant is
not married at the time of death;

 

  (iii) to the children of the Participant if the Participant has not designated
a Beneficiary prior to his or her death; or

 

  (iv) to the estate of the Participant, if the Participant has no children at
the time of his or her death.

 

10. DISABILITY

In the event of the Disability of a Participant, the Participant’s Plan Benefit
will be maintained and distributed in accordance with the terms of the Plan and
the Participant’s elections on file.

 

11. MINIMUM BALANCE PAYOUT PROVISION

If the value of a Participant’s Current Plan Benefit, determined at the time of
the Participant’s Separation From Service is less than one-hundred thousand
dollars ($100,000), the Committee will distribute the Participant’s entire
Current Plan Benefit in a lump sum on the first business day following the
Participant’s Separation From Service, notwithstanding a Participant’s election
to receive a different form of distribution.

 

12. FUNDING

The Preservation Plan shall be maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Section 401 of the Code.
Except in the event of a Change in Control of the Corporation (as described in
Section 13 hereof), all benefits under the Preservation Plan shall be payable
solely from the general assets of the Corporation. In this regard, the rights of
each Participant, Contingent Annuitant and Beneficiary under the Preservation
Plan with respect to his or her Preservation Plan retirement benefit or survivor
benefit shall be those of a general unsecured creditor of the Corporation. No
Participant, Contingent Annuitant or Beneficiary hereunder shall be entitled to
receive any benefits payable under the Preservation Plan from the assets of the
Qualified Retirement Plan, nor shall the Corporation undertake to set aside
assets in trust or otherwise segregate assets to fund its obligations under the
Preservation Plan except as provided in Section 13 hereof.

 

13. CHANGE OF CONTROL

In the event of a Change of Control of the Corporation, the Corporation shall
immediately fully fund the value of all Accrued Benefit under the Preservation
Plan, determined by the Actuary as of the date of the Change of Control,
provided the funding is not proximate to a downturn in the Corporation’s
financial health within the meaning of Treas. Reg.
Section 1.409A-3(j)(4)(ix)(C)(1). The required proceeds will be contributed to
the United Technologies Corporation Pension Preservation Plan Retirement
Security Trust, a rabbi trust, and such proceeds will be held and maintained in
the United States. In addition, if the United Technologies Corporation Board of
Directors Committee on Compensation and Executive Development takes any action
under the United Technologies Corporation Long Term Incentive Plan (the “LTIP”),
including, without limitation, the accelerated vesting or other adjustment to
outstanding LTIP awards in

 

-6-



--------------------------------------------------------------------------------

anticipation of (i) a Change of Control (ii) an event, which if consummated,
would constitute a Change of Control or (iii) any other significant change
pertaining to the ownership of the Corporation, the Corporation shall then also
immediately fund the United Technologies Corporation Pension Preservation Plan
Retirement Security Trust, a rabbi trust, provided the funding is not proximate
to a downturn in the Corporation’s financial health within the meaning of Treas.
Reg. Section 1.409A-3(j)(4)(ix)(C)(1); and further provided such funds are held
and maintained in the United States. For purposes of this Section 13, “Change of
Control” shall have the meaning given to that term under the LTIP.

 

14. NONASSIGNABILITY

No Participant, Contingent Annuitant or Beneficiary or any other person shall
have the right to sell, assign, transfer, pledge, or otherwise encumber any
interest in the Preservation Plan. All Preservation Plan benefits are
unassignable and non-transferable and shall not be subject to attachment or
seizure for the payment of any debts, judgments or other obligations. No
Preservation Plan interest shall be transferred by operation of law in the event
of the bankruptcy or insolvency of a Participant, Contingent Annuitant, or
Beneficiary.

 

15. NO CONTRACT OF EMPLOYMENT

Participation in the Preservation Plan shall not be construed to constitute a
direct or indirect contract of employment between the Corporation and the
Participant. Nothing in the Preservation Plan shall be deemed to give a
Participant the right to be retained in the service of the Corporation for any
length of time. Participants, Contingent Annuitants and Beneficiaries shall have
no rights against the Corporation resulting from participation in the
Preservation Plan other than as specifically provided herein.

 

16. OPERATION AND ADMINISTRATION

The Preservation Plan shall be administered by the Pension Administration and
Investment Committee of United Technologies Corporation (the “Committee”). The
Committee shall have the right to delegate its responsibilities hereunder to
sub-committees and individuals. Any question of administration or interpretation
arising under the Preservation Plan shall be determined by the Committee (or its
delegate) in its full discretion, and its decision shall be final and binding
upon all parties.

 

17. TAXES/WITHHOLDING

The Corporation shall have the right to withhold taxes from Preservation Plan
benefit accruals and payments to the extent it reasonably determines such
withholding to be required by law to be withheld from such credits and payments.

 

18. GOVERNING LAW

The Preservation Plan shall be construed, administered and enforced in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and to the extent not preempted thereby, the laws of the State of
Connecticut (disregarding its choice-of-law rules).

 

19. AMENDMENT AND TERMINATION

 

  (a) The Corporation expects to continue the Preservation Plan indefinitely,
but reserves the right, by action of the Committee, to amend or terminate the
Preservation Plan at any time, provided, however, that no such action shall
decrease any benefits accrued under the Preservation Plan as of the date of such
action. Although the benefits accrued under the Preservation Plan are not
subject to the restrictions imposed by Section 204(g) of ERISA, the proviso in
the preceding sentence shall be construed in a manner consistent with
Section 204(g) of ERISA. As a result, the proviso referred to in the preceding
sentence imposes restrictions identical with the restrictions that would be
imposed on the Preservation Plan if the Preservation Plan were subject to
Section 204(g) of ERISA.

 

  (b)

Upon the termination of the Plan with respect to all Participants, and
termination of all arrangements sponsored by the Corporation or its affiliates
that would be aggregated with the Plan under Section 409A of the Code, the
Corporation shall have the right, in its sole discretion, and notwithstanding
any elections made by the Participant, to pay the Participant’s vested Benefit
in a lump sum, to the extent permitted under Section 409A. All payments that may
be made pursuant to this Section 19(b) shall be made no earlier than the
thirteenth month and no later than the twenty-fourth month after the termination
of the Plan. The Corporation may not

 

-7-



--------------------------------------------------------------------------------

 

accelerate payments pursuant to this Section 19(b) if the termination of the
Plan is proximate to a downturn in the Corporation’s financial health within the
meaning of Treas. Reg. Section 1.409A-3(j)(4)(ix)(C)(1). If the Corporation
exercises its discretion to accelerate payments under this Section 19(b), it
shall not adopt any new arrangement that would have been aggregated with this
Plan under Section 409A within three years following the date of the Plan’s
termination.

 

20. COMPLIANCE WITH SECTION 409A

To the extent that rights or payments under this Plan are subject to
Section 409A of the Internal Revenue Code, the Preservation Plan shall be
construed and administered in compliance with the conditions of Section 409A and
regulations and other guidance issued pursuant to Section 409A for deferral of
income taxation until the time the compensation is paid. Any distribution
election that would not comply with Section 409A of the Code shall not be
effective for purposes of this Plan. To the extent that a provision of this Plan
does not comply with Section 409A of the Code, such provision shall be void and
without effect. The Corporation does not warrant that the Preservation Plan will
comply with Section 409A of the Code with respect to any Participant or with
respect to any payment. In no event shall a UTC Company; any director, officer,
or employee of a UTC Company (other than the Participant); or any member of the
Committee be liable for any additional tax, interest, or penalty incurred by a
Participant or Beneficiary as a result of the Preservation Plan’s failure to
satisfy the requirements of Section 409A of the Code, or as a result of the
Plan’s failure to satisfy any other requirements of applicable tax laws.

 

21. SUCCESSORS

The provisions of the Preservation Plan shall bind and inure to the benefit of
the Corporation, and its successors and assigns. The term successors shall
include any corporate or other business entity that by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of the Corporation and successors of any such Corporation or other
entity.

 

22. BENEFIT CLAIMS PROCEDURE

 

  (a) The Committee shall establish and communicate procedures for Participants
to obtain forms required to effect elections and designations under the Plan.
The Committee may establish a telephonic communication system to facilitate the
administration of the Plan and to provide information to Participants, provided
that any estimate of a Participant’s current or projected accrued benefit shall
in no event be binding on the Committee in the event of any discrepancy between
such estimate and a Participant’s actual accrued benefit, which, in all cases,
shall control. Upon notification of the death of any Participant while in the
employment of the Employer, the Committee may initiate any claim on behalf of
the Spouse, Contingent Annuitant, or Beneficiary.

 

  (b) A Participant or Beneficiary who believes that he or she has been denied a
benefit to which he or she is entitled under the Plan (referred to in this
Section 22 as a “Claimant”) may file a written request with the Committee
setting forth the claim. The Committee shall consider and resolve the claim as
set forth below.

 

  (i) Upon receipt of a claim, the Committee or its designated agent shall
advise the Claimant that a response will be forthcoming within 90 days. The
Committee may, however, extend the response period for up to an additional 90
days for reasonable cause, and shall notify the Claimant of the reason for the
extension and the expected response date. The Committee or its designated agent
shall respond to the claim within the specified period.

 

  (ii) If the claim is denied in whole or part, the Committee shall provide the
Claimant with a written decision, using language calculated to be understood by
the Claimant, setting forth (1) the specific reason or reasons for such denial;
(2) the specific reference to relevant provisions of this Plan on which such
denial is based; (3) a description of any additional material or information
necessary for the Claimant to perfect his or her claim and an explanation why
such material or such information is necessary; (4) appropriate information as
to the steps to be taken if the Claimant wishes to submit the claim for review;
(5) the time limits for requesting a review of the claim; and (6) the Claimant’s
right to bring an action for benefits under Section 502(a) of ERISA.

 

  (iii)

Within 60 days after the Claimant’s receipt of the written decision denying the
claim in whole or in part, the Claimant may request a review of such
determination by filing a notice of appeal in writing with the Benefit Claims
Appeal Committee (the “Benefits Appeal Committee”). Such notice must set forth
all relevant

 

-8-



--------------------------------------------------------------------------------

 

factors upon which the appeal is based. The Claimant or his or her duly
authorized representative may, but need not, review the relevant documents and
submit issues and comment in writing for consideration by the Benefits Appeal
Committee. If the Claimant does not request a review of the initial
determination within such 60-day period, the Claimant shall be barred from
challenging the determination.

 

  (iv) Within 60 days after the Benefits Appeal Committee receives a request for
review, it will review the initial determination. If special circumstances
require that the 60-day time period be extended, the Benefits Appeal Committee
will so notify the Claimant and will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review.

 

  (v) The Benefits Appeal Committee shall have the greatest discretion permitted
by law in making decisions pursuant to this Section 22. All decisions on review
shall be final and binding with respect to all concerned parties. The decision
on review shall set forth, in a manner calculated to be understood by the
Claimant, (1) the specific reasons for the decision, including references to the
relevant Plan provisions upon which the decision is based; (2) the Claimant’s
right to receive, upon request and free of charge, reasonable access to and
copies of all documents, records, and other information, relevant to his or her
benefits; and (3) the Claimant’s right to bring an action for benefits under
Section 502(a) of ERISA.

Appendix A

This Appendix A sets forth the United Technologies Corporation Pension
Preservation Plan, as in effect on December 31, 2004 (“Prior Preservation
Plan”), and as modified thereafter from time to time in a manner that does not
constitute a “material modification” for purposes of Section 409A. Amounts that
were earned and vested (within the meaning of Section 409A) prior to January 1,
2005, and any subsequent increases in these amounts that are permitted to be
treated as grandfathered benefits under Section 409A, are generally subject to
and shall continue to be governed by the terms of this Prior Preservation Plan.

UNITED TECHNOLOGIES CORPORATION

PENSION PRESERVATION PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1996

 

1. INTRODUCTION & PURPOSE

The United Technologies Corporation Pension Preservation Plan (the “Preservation
Plan”) is maintained as an unfunded plan solely for the purpose of providing
retirement benefits in excess of the retirement and survivor benefits that may
be paid from tax-qualified retirement plans due to (i) benefit limitations
imposed by Section 415 of the Internal Revenue Code of 1986, as amended from
time to time (the “Code”) and (ii) the limitation imposed by Section 401(a)(17)
of the Code on compensation that may be taken into account in computing
retirement benefits under tax-qualified retirement plans (referred to
collectively as the “Limits”). The Preservation Plan restores the amount of the
retirement benefit or survivor benefit that is not paid from the United
Technologies Corporation Employee Retirement Plan (or any other tax-qualified
defined benefit retirement plan sponsored by the Corporation) (the “Qualified
Retirement Plan”) as a result of the Limits so that the total actuarial present
value of the Qualified Retirement Plan and Pension Preservation Plan benefits
equals the actuarial present value of the retirement benefit or survivor benefit
that would be paid from the Qualified Retirement Plan if such Plan were
administered without regard to the Limits. The Preservation Plan shall be
administered and construed to effectuate the foregoing intent.

The capitalized terms used herein shall have the meanings given to them by the
United Technologies Corporation Employee Retirement Plan unless the context
clearly indicates otherwise.

 

2. EFFECTIVE DATE

The Preservation Plan became effective on January 1, 1978. This amendment and
restatement of the Preservation Plan shall be effective January 1, 1996, except
to the extent otherwise specifically provided herein.

 

-9-



--------------------------------------------------------------------------------

3. ELIGIBILITY

An employee of United Technologies Corporation (the “Corporation”) or an
affiliate thereof who is a Participant in the Qualified Retirement Plan shall be
eligible to participate in the Preservation Plan if and to the extent the
Participant’s Accrued Benefit under the Qualified Retirement Plan is reduced or
limited by provisions of the Qualified Retirement Plan that are designed solely
to comply with the Limits. In no event shall any person who is not entitled to
benefits under the Qualified Retirement Plan be eligible for retirement benefits
or survivor benefits under the Preservation Plan. An employee of the Corporation
or an affiliate thereof who is eligible for retirement benefits under the
Preservation Plan shall be referred to herein as a “Participant.”

 

4. DETERMINATION OF PRESERVATION PLAN BENEFIT

The amount of the retirement benefit or survivor benefit payable from the
Preservation Plan to or in respect of a Participant shall equal the excess, if
any, of (a) over (b), where

 

  (a) equals the retirement benefit or survivor benefit that would be paid to
such Participant (or on his or her behalf to his Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan if the provisions of the
Qualified Retirement Plan were administered without regard to the Limits; and

 

  (b) equals the retirement benefit or survivor benefit payable to such
Participant (or on his or her behalf to his or her Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan.

 

5. FORM OF PRESERVATION PLAN BENEFIT

 

  (a) The Plan Administrator shall determine, as of the earlier of the
Participant’s Retirement Date or the Participant’s date of death, that portion
of the Participant’s total retirement benefit or survivor benefit that is to be
paid under the Preservation Plan. The Preservation Plan retirement benefit or
survivor benefit shall be paid to the Participant, or on his or her behalf to
any Contingent Annuitant or Beneficiary (as designated under the Qualified
Retirement Plan), in the form of distribution that applies to the benefit
payments made to, or on behalf of, the Participant under the Qualified
Retirement Plan unless the Participant has made a timely election to receive his
or her Preservation Plan retirement benefit in a single lump-sum payment or in a
series of 2 to 10 annual installment payments in accordance with this Section 5.

 

  (b) If—

 

  (i) the Participant qualifies for an Early Retirement Annuity or a Normal
Retirement Annuity or satisfies the Rule of 65 under Section 5.4 of the United
Technologies Corporation Employee Retirement Plan (or dies after qualifying for
an Early Retirement Annuity or a Normal Retirement Annuity or satisfying such
Rule of 65, but before the date as of which retirement benefits under the
Qualified Retirement Plan are scheduled to begin), and

 

  (ii) terminates, or retires from, employment with the Corporation and its
affiliates after December 31, 1995,

the Participant may elect, in accordance with Section 5(c) hereof, to have his
or her Preservation Plan retirement benefit or survivor benefit paid in a
lump-sum or in annual installments, payable (or commencing) as of the
Participant’s Retirement Date. Subject to the provisions of Section 5(c) hereof,
a Participant may revoke any such election at any time. A Participant shall have
no right under the Preservation Plan to have his or her Qualified Retirement
Plan benefit paid in a lump sum or in annual installments. Distributions from
the Qualified Retirement Plan shall be governed solely by the terms of the
Qualified Retirement Plan.

 

  (c) An election to have a lump-sum or installment distribution paid pursuant
to Section 5(b) hereof (or a revocation of any such election) shall be
disregarded unless it is filed at least one year before the Participant’s
Retirement Date (or, if earlier, the first day of the month next following the
Participant’s date of death), except that

 

  (i) If such an election or revocation is filed on or before October 30, 1996,
the election or revocation shall be given effect only if the Participant
consents to a distribution (or the commencement of distributions) under the
Preservation Plan as of a date occurring on or after January 1, 1997; and

 

  (ii) If such an election or revocation is filed on or after November 1, 1996,
and on or before December 31, 1996, the election or revocation shall be given
effect only if the Participant consents to a distribution (or the commencement
of distributions) under the Preservation Plan as of a date occurring on or after
April 1, 1997.

 

-10-



--------------------------------------------------------------------------------

  (d) If a Participant elects to have his or her Preservation Plan benefit paid
in the form of a single lump-sum or annual installment distribution, the
Actuarially Equivalent present value of the Preservation Plan retirement benefit
or survivor benefit shall be determined using the 1983 Group Annuity Mortality
Table and an interest assumption equal to the average yield for tax-free
municipal bonds of 10-year maturities, averaged over the prior 5 calendar years.
For purposes of computing this interest assumption, the Actuary shall utilize
the Lehman Bros. Municipal Bond Index, averaging the published yield for 10-year
maturities (credit quality AA or above) on the last business day of the year
over the most recent 5 consecutive full calendar year period. This rate shall be
adjusted annually at the beginning of each calendar year.

 

  (e) The payment of a lump-sum or annual installment distribution in accordance
with this Section 5 shall be in full satisfaction of all of the Corporation’s
obligations with respect to the Participant under the Preservation Plan.

 

6. DEATH BENEFITS

A Participant who has made an election to receive Pension Preservation Plan
benefits in a lump sum or annual installments in accordance with Section 5
herein shall have survivor benefits paid to his or her Pension Preservation Plan
beneficiary as follows. If death occurs prior to age 55, the Pension
Preservation Plan accrued benefit shall be paid in a lump sum payment as of the
date the Participant would have attained his or her 55th birthday. If death
occurs after retirement but before all annual installments have been paid, the
remaining installments will be paid to his or her Beneficiary as scheduled
unless the estate of the Participant is the Beneficiary in which case the
commuted value of the remaining payments will be paid in a lump sum.

If no election to receive Pension Preservation Plan benefits in a lump sum or
installments is in effect as of the date of death, any survivor benefits will be
paid in accordance with the distribution option in effect and to the Beneficiary
or Contingent Annuitant designated under the Qualified Retirement Plan.

 

7. FUNDING

The Preservation Plan shall be maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Section 401 of the Code.
Except in the event of a Change in Control of the Corporation (as described in
Section 7 hereof), all benefits under the Preservation Plan shall be payable
solely from the general assets of the Corporation. In this regard, the rights of
each Participant, Contingent Annuitant and Beneficiary under the Preservation
Plan with respect to his or her Preservation Plan retirement benefit or survivor
benefit shall be those of a general unsecured creditor of the Corporation. No
Participant, Contingent Annuitant or Beneficiary hereunder shall be entitled to
receive any benefits payable under the Preservation Plan from the assets of the
Qualified Retirement Plan, nor shall the Corporation undertake to set aside
assets in trust or otherwise segregate assets to fund its obligations under the
Preservation Plan except as provided in Section 7 hereof.

 

8. CHANGE OF CONTROL

In the event of a Change of Control of the Corporation, the Corporation shall
immediately fully fund the value of all Accrued Benefits under the Preservation
Plan, determined by the Actuary as of the date of the Change of Control. The
required proceeds will be contributed to the United Technologies Corporation
Pension Preservation Plan Retirement Security Trust. In addition, if the United
Technologies Corporation Board of Directors Committee on Compensation and
Executive Development takes any action under the United Technologies Corporation
Long Term Incentive Plan (the “LTIP”), including, without limitation, the
accelerated vesting or other adjustment to outstanding LTIP awards in
anticipation of (i) a Change of Control (ii) an event, which if consummated,
would constitute a Change of Control or (iii) any other significant change
pertaining to the ownership of the Corporation, the Corporation shall then also
immediately fund the United Technologies Corporation Pension Preservation Plan
Retirement Security Trust. For purposes of this Section 7, “Change of Control”
shall have the meaning given to that term under the LTIP.

 

9. NONASSIGNABILITY

No Participant, Contingent Annuitant or Beneficiary or any other person shall
have the right to sell, assign, transfer, pledge, or otherwise encumber any
interest in the Preservation Plan. All Preservation Plan benefits are
unassignable and non-transferable and shall not be subject to attachment or
seizure for the payment of any debts, judgments or other obligations. No
Preservation Plan interest shall be transferred by operation of law in the event
of the bankruptcy or insolvency of a Participant, Contingent Annuitant, or
Beneficiary.

 

-11-



--------------------------------------------------------------------------------

10. NO CONTRACT OF EMPLOYMENT

Participation in the Preservation Plan shall not be construed to constitute a
direct or indirect contract of employment between the Corporation and the
Participant. Nothing in the Preservation Plan shall be deemed to give a
Participant the right to be retained in the service of the Corporation for any
length of time. Participants, Contingent Annuitants and Beneficiaries shall have
no rights against the Corporation resulting from participation in the
Preservation Plan other than as specifically provided herein.

 

11. OPERATION AND ADMINISTRATION

The Preservation Plan shall be administered by the Pension Administration and
Investment Committee of United Technologies Corporation (the “Committee”). The
Committee shall have the right to delegate its responsibilities hereunder to
sub-committees and individuals. Any question of administration or interpretation
arising under the Preservation Plan shall be determined by the Committee (or its
delegate) in its full discretion, and its decision shall be final and binding
upon all parties.

 

12. TAXES/WITHHOLDING

The Corporation shall have the right to withhold taxes from Preservation Plan
benefit payments to the extent it reasonably determines such withholding to be
required by law.

 

13. GOVERNING LAW

The Preservation Plan shall be construed, administered and enforced in
accordance with the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and to the extent not preempted thereby, the laws of the State of
Connecticut (disregarding its choice-of-law rules).

 

14. AMENDMENT AND DISCONTINUANCE

The Corporation expects to continue the Preservation Plan indefinitely, but
reserves the right, by action of the Committee, to amend or discontinue the
Preservation Plan at any time, provided, however, that no such action shall
decrease any benefits accrued under the Preservation Plan as of the date of such
action. Although the benefits accrued under the Preservation Plan are not
subject to the restrictions imposed by Section 204(g) of ERISA, the proviso in
the preceding sentence shall be construed in a manner consistent with
Section 204(g) of ERISA. As a result, the proviso referred to in the preceding
sentence imposes restrictions identical with the restrictions that would be
imposed on the Preservation Plan if the Preservation Plan were subject to
Section 204(g) of ERISA.

 

15. SUCCESSORS

The provisions of the Preservation Plan shall bind and inure to the benefit of
the Corporation, and its successors and assigns. The term successors shall
include any corporate or other business entity that by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of the Corporation and successors of any such Corporation or other
entity.

 

16. BENEFIT CLAIMS PROCEDURE

 

  (a) The Plan Administrator shall establish and communicate procedures for
Participants to obtain forms required to effect elections and designations under
the Plan. The Plan Administrator may establish a telephonic communication system
to facilitate the administration of the Plan and to provide information to
Participants, provided that any estimate of a Participant’s current or projected
accrued benefit shall in no event be binding on the Plan Administrator in the
event of any discrepancy between such estimate and a Participant’s actual
Accrued Benefit, which, in all cases, shall control. Upon notification of the
death of any Participant while in the employment of the Employer, the Plan
Administrator may initiate any claim on behalf of the Spouse, Contingent
Annuitant, or Beneficiary.

 

  (b) If a claim is denied, the Plan Administrator or its designated agent shall
give the claimant notice in writing of such denial, which notice shall set forth
(i) the specific reason(s) for the denial; (ii) specific reference to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such materials or information are necessary; and
(iv) an explanation of the Plan’s claim review procedure.

 

-12-



--------------------------------------------------------------------------------

  (c) Within 60 days after receipt of the notice of denial described above, the
claimant may request a review of such denial by filing a notice of appeal in
writing with the Benefit Claims Appeal Committee (the “Benefits Appeal
Committee”). Such notice must set forth all relevant factors upon which the
appeal is based. The Benefits Appeal Committee shall decide the issues raised by
the appeal, either with or without holding a hearing, and shall issue to the
claimant a written notice setting forth its decision and the reasons for the
decision. The Benefits Appeal Committee’s decision shall be made not more than
60 days after it has received the claimant’s request for review, unless the
Benefits Appeal Committee determines that special circumstances require an
extension of time and so notifies the claimant, in which case a decision shall
be made not more than 120 days after it has received the request for review. The
Benefits Appeal Committee shall have the greatest discretion permitted by law in
making decisions pursuant to this Section 16. All interpretations,
determinations, and decisions of the Benefits Appeal Committee in respect of any
claim shall be conclusive and binding upon all persons having or claiming to
have any interest or right under the Plan.

Appendix B

This Appendix B sets forth the United Technologies Corporation Pension
Replacement Plan, as in effect on December 31, 2004 (“Prior Replacement Plan”),
and as modified thereafter from time to time in a manner that does not
constitute a “material modification” for purposes of Section 409A. Amounts that
were earned and vested (within the meaning of Section 409A) prior to January 1,
2005, and any subsequent increases in these amounts that are permitted to be
treated as grandfathered benefits under Section 409A, are generally subject to
and shall continue to be governed by the terms of this Prior Replacement Plan.

UNITED TECHNOLOGIES CORPORATION

PENSION REPLACEMENT PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1996

 

1. INTRODUCTION & PURPOSE

The United Technologies Corporation Pension Replacement Plan (the “Replacement
Plan”) is maintained as an unfunded plan solely for the purpose of providing
retirement benefits in excess of the retirement and survivor benefits that may
be paid from the United Technologies Corporation Employee Retirement Plan (or
any other tax-qualified defined benefit retirement plan sponsored by the
Corporation) (the “Qualified Retirement Plan”) and the United Technologies
Corporation Pension Preservation Plan as a result of any reduction in a
Participant’s compensation that would otherwise be utilized in computing accrued
benefits under such Plans where the reduction results from participation in the
Corporation’s Deferred Compensation Plan.

The capitalized terms used herein shall have the meanings given to them by the
United Technologies Corporation Employee Retirement Plan unless the context
clearly indicates otherwise.

 

2. EFFECTIVE DATE

The Replacement Plan became effective on April 1, 1985 as the United
Technologies Corporation Supplemental Plan, which was subsequently renamed the
United Technologies Corporation Pension Replacement Plan. This amendment and
restatement of the Replacement Plan shall be effective January 1, 1996, except
to the extent otherwise specifically provided herein.

 

3. ELIGIBILITY

An employee of United Technologies Corporation (the “Corporation”) or an
affiliate thereof who is a Participant in the Qualified Retirement Plan and the
Pension Preservation Plan (if applicable) shall be eligible to participate in
the Replacement Plan if and to the extent the Participant’s Accrued Benefit
under the Qualified Retirement Plan or the Pension Preservation Plan is reduced
as a result of participation in the United Technologies Corporation Deferred
Compensation Plan or other similar deferred compensation arrangement if the
Corporation authorizes the replacement of pension benefits in such arrangement
(the “Deferred Compensation Plan”). In no event shall any person who is not
entitled to benefits under the Qualified Retirement Plan be eligible for
retirement benefits or survivor benefits under the Replacement Plan. An employee
of the Corporation or an affiliate thereof who is eligible for retirement
benefits under the Replacement Plan shall be referred to herein as a
“Participant.”

 

-13-



--------------------------------------------------------------------------------

4. DETERMINATION OF REPLACEMENT PLAN BENEFIT

The amount of the retirement benefit or survivor benefit payable from the
Replacement Plan to or in respect of a Participant shall equal the excess, if
any, of (a) over (b), where

 

  (a) equals the retirement benefit or survivor benefit that would be paid to
such Participant (or on his or her behalf to his Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan and the Pension Preservation
Plan if the provisions of such Plans were administered by taking into account
any compensation that was deferred under the Deferred Compensation Plan; and

 

  (b) equals the retirement benefit or survivor benefit payable to such
Participant (or on his or her behalf to his or her Contingent Annuitant or
Beneficiary) under the Qualified Retirement Plan and the Pension Preservation
Plan.

 

5. FORM OF PRESERVATION PLAN BENEFIT

 

  (a) The Plan Administrator shall determine, as of the earlier of the
Participant’s Retirement Date or the Participant’s date of death, that portion
of the Participant’s total retirement benefit or survivor benefit that is to be
paid under the Replacement Plan. The Replacement Plan retirement benefit or
survivor benefit shall be paid to the Participant, or on his or her behalf to
any Contingent Annuitant or Beneficiary (as designated under the Qualified
Retirement Plan), in the form of distribution that applies to the benefit
payments made to, or on behalf of, the Participant under the Qualified
Retirement Plan unless the Participant has made a timely election to receive his
or her Replacement Plan retirement benefit in a single lump-sum payment or in a
series of 2 to 10 annual installment payments in accordance with this Section 5.

 

  (b) If—

 

  (i) the Participant qualifies for an Early Retirement Annuity or a Normal
Retirement Annuity or satisfies the Rule of 65 under Section 5.4 of the United
Technologies Corporation Employee Retirement Plan (or dies after qualifying for
an Early Retirement Annuity or a Normal Retirement Annuity or satisfying such
Rule of 65, but before the date as of which retirement benefits under the
Qualified Retirement Plan are scheduled to begin), and

 

  (ii) terminates, or retires from, employment with the Corporation and its
affiliates after December 31, 1995,

the Participant may elect, in accordance with Section 5(c) hereof, to have his
or her Replacement Plan retirement benefit or survivor benefit paid in a lump
sum or in annual installments, payable (or commencing) as of the Participant’s
Retirement Date. Subject to the provisions of Section 5(c) hereof, a Participant
may revoke any such election at any time. A Participant shall have no right
under the Replacement Plan to have his or her Qualified Retirement Plan benefit
paid in a lump sum or in annual installments. Distributions from the Qualified
Retirement Plan shall be governed solely by the terms of the Qualified
Retirement Plan.

 

  (c) An election to have a lump-sum or installment distribution paid pursuant
to Section 5(b) hereof (or a revocation of any such election) shall be
disregarded unless it is filed at least one year before the Participant’s
Retirement Date (or, if earlier, the first day of the month next following the
Participant’s date of death), except that

 

  (i) If such an election or revocation is filed on or before October 30, 1996,
the election or revocation shall be given effect only if the Participant
consents to a distribution (or the commencement of distributions) under the
Replacement Plan as of a date occurring on or after January 1,1997; and

 

  (ii) If such an election or revocation is filed on or after November 1, 1996,
and on or before December 31, 1996, the election or revocation shall be given
effect only if the Participant consents to a distribution (or the commencement
of distributions) under the Replacement Plan as of a date occurring on or after
April 1, 1997.

 

  (d) If a Participant elects to have his or her Replacement Plan benefit paid
in the form of a single lump-sum or annual installment distribution, the
Actuarially Equivalent present value of the Replacement Plan retirement benefit
or survivor benefit shall be determined using the 1983 Group Annuity Mortality
Table and an interest assumption equal to the average yield for tax-free
municipal bonds of 10-year maturities, averaged over the prior 5 calendar years.
For purposes of computing this interest assumption, the Actuary shall utilize
the Lehman Bros. Municipal Bond Index, averaging the published yield for 10-year
maturities (credit quality AA or above) on the last business day of the year
over the most recent 5 consecutive full calendar year period. This rate shall be
adjusted annually at the beginning of each calendar year.

 

-14-



--------------------------------------------------------------------------------

  (e) The payment of a lump sum or annual installment distribution in accordance
with this Section 5 shall be in full satisfaction of all of the Corporation’s
obligations with respect to the Participant under the Replacement Plan.

 

6. DEATH BENEFITS

A Participant who has made an election to receive Replacement Plan benefits in a
lump sum or annual installments in accordance with Section 5 herein and such
election is effective as of the date of the Participant’s death shall have
survivor benefits paid to his or her Replacement Plan Beneficiary as follows. If
death occurs prior to age 55, the Replacement Plan benefits shall be paid in a
lump sum payment as of the date the Participant would have attained his or her
55th birthday. If death occurs after retirement but before all annual
installments have been paid, the remaining installments will be paid to his or
her Beneficiary as scheduled unless the estate of the Participant is the
Beneficiary in which case the commuted value of the remaining payments will be
paid in a lump sum.

If no election to receive Replacement Plan benefits in a lump sum or
installments is in effect as of the date of death, any survivor benefits will be
paid in accordance with the distribution option in effect and to the Beneficiary
or Contingent Annuitant designated under the Qualified Retirement Plan.

 

7. FUNDING

The Replacement Plan shall be maintained as an unfunded Plan that is not
intended to meet the qualification requirements of Section 401 of the Code.
Except in the event of a Change in Control of the Corporation (as described in
Section 7 hereof), all benefits under the Replacement Plan shall be payable
solely from the general assets of the Corporation. In this regard, the rights of
each Participant, Contingent Annuitant and Beneficiary under the Replacement
Plan with respect to his or her Preservation Plan retirement benefit or survivor
benefit shall be those of a general unsecured creditor of the Corporation. No
Participant, Contingent Annuitant or Beneficiary hereunder shall be entitled to
receive any benefits payable under the Replacement Plan from the assets of the
Qualified Retirement Plan, nor shall the Corporation undertake to set aside
assets in trust or otherwise segregate assets to fund its obligations under the
Replacement Plan except as provided in Section 7 hereof.

 

8. CHANGE OF CONTROL

In the event of a Change of Control of the Corporation, the Corporation shall
immediately fully fund the value of all Accrued Benefits under the Replacement
Plan, determined by the Actuary as of the date of the Change of Control. The
required proceeds will be contributed to the United Technologies Corporation
Pension Replacement Plan Retirement Security Trust. In addition, if the United
Technologies Corporation Board of Directors Committee on Compensation and
Executive Development takes any action under the United Technologies Corporation
Long Term Incentive Plan (the “LTIP”) including, without limitation, the
accelerated vesting or other adjustment to outstanding LTIP awards in
anticipation of (i) a Change of Control (ii) an event, which if consummated,
would constitute a Change of Control or (iii) any other significant change
pertaining to the ownership of the Corporation, the Corporation shall then also
immediately fund the United Technologies Corporation Pension Replacement Plan
Retirement Security Trust. For purposes of this Section 7, “Change of Control”
shall have the meaning given to that term under the LTIP.

 

9. NONASSIGNABILITY

No Participant, Contingent Annuitant or Beneficiary or any other person shall
have the right to sell, assign, transfer, pledge, or otherwise encumber any
interest in the Replacement Plan. All Replacement Plan benefits are unassignable
and non-transferable and shall not be subject to attachment or seizure for the
payment of any debts, judgments or other obligations. No Replacement Plan
interest shall be transferred by operation of law in the event of the bankruptcy
or insolvency of a Participant, Contingent Annuitant, or Beneficiary.

 

10. NO CONTRACT OF EMPLOYMENT

Participation in the Replacement Plan shall not be construed to constitute a
direct or indirect contract of employment between the Corporation and the
Participant. Nothing in the Replacement Plan shall be deemed to give a
Participant the right to be retained in the service of the Corporation for any
length of time. Participants, Contingent Annuitants and Beneficiaries shall have
no rights against the Corporation resulting from participation in the
Replacement Plan other than as specifically provided herein.

 

-15-



--------------------------------------------------------------------------------

11. OPERATION AND ADMINISTRATION

The Replacement Plan shall be administered by the Pension Administration and
Investment Committee of United Technologies Corporation (the “Committee”). The
Committee shall have the right to delegate its responsibilities hereunder to
sub-committees and individuals. Any question of administration or interpretation
arising under the Replacement Plan shall be determined by the Committee (or its
delegate) in its full discretion, and its decision shall be final and binding
upon all parties.

 

12. TAXES/WITHHOLDING

The Corporation shall have the right to withhold taxes from Replacement Plan
benefit payments to the extent it reasonably determines such withholding to be
required by law.

 

13. GOVERNING LAW

The Replacement Plan shall be construed, administered and enforced in accordance
with the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and to the extent not preempted thereby, the laws of the State of Connecticut
(disregarding its choice-of-law rules).

 

14. AMENDMENT AND DISCONTINUANCE

The Corporation expects to continue the Replacement Plan indefinitely, but
reserves the right, by action of the Committee, to amend or discontinue the
Replacement Plan at any time, provided, however, that no such action shall
decrease any benefits accrued under the Replacement Plan as of the date of such
action. Although the benefits accrued under the Replacement Plan are not subject
to the restrictions imposed by Section 204(g) of ERISA, the proviso in the
preceding sentence shall be construed in a manner consistent with Section 204(g)
of ERISA. As a result, the proviso referred to in the preceding sentence imposes
restrictions identical with the restrictions that would be imposed on the
Replacement Plan if the Replacement Plan were subject to Section 204(g) of
ERISA.

 

15. SUCCESSORS

The provisions of the Replacement Plan shall bind and inure to the benefit of
the Corporation, and its successors and assigns. The term successors shall
include any corporate or other business entity that by merger, consolidation,
purchase or otherwise acquires all or substantially all of the business and
assets of the Corporation, and successors of any such Corporation or other
entity.

 

16. BENEFIT CLAIMS PROCEDURE

 

  (a) The Plan Administrator shall establish and communicate procedures for
Participants to obtain forms required to effect elections and designations under
the Plan. The Plan Administrator may establish a telephonic communication system
to facilitate the administration of the Plan and to provide information to
Participants, provided that any estimate of a Participant’s current or projected
accrued benefit shall in no event be binding on the Plan Administrator in the
event of any discrepancy between such estimate and a Participant’s actual
Accrued Benefit, which, in all cases, shall control. Upon notification of the
death of any Participant while in the employment of the Employer, the Plan
Administrator may initiate any claim on behalf of the Spouse, Contingent
Annuitant, or Beneficiary.

 

  (b) If a claim is denied, the Plan Administrator or its designated agent shall
give the claimant notice in writing of such denial, which notice shall set forth
(i) the specific reason(s) for the denial; (ii) specific reference to pertinent
Plan provisions on which the denial is based; (iii) a description of any
additional material or information necessary for the claimant to perfect the
claim and an explanation of why such materials or information are necessary; and
(iv) an explanation of the Plan’s claim review procedure.

 

  (c)

Within 60 days after receipt of the notice of denial described above, the
claimant may request a review of such denial by filing a notice of appeal in
writing with the Benefit Claims Appeal Committee (the “Benefits Appeal
Committee”). Such notice must set forth all relevant factors upon which the
appeal is based. The Benefits Appeal Committee shall decide the issues raised by
the appeal, either with or without holding a hearing, and shall issue to the
claimant a written notice setting forth its decision and the reasons for the
decision. The

 

-16-



--------------------------------------------------------------------------------

 

Benefits Appeal Committee’s decision shall be made not more than 60 days after
it has received the claimant’s request for review, unless the Benefits Appeal
Committee determines that special circumstances require an extension of time and
so notifies the claimant, in which case a decision shall be made not more than
120 days after it has received the request for review. The Benefits Appeal
Committee shall have the greatest discretion permitted by law in making
decisions pursuant to this Section 16. All interpretations, determinations, and
decisions of the Benefits Appeal Committee in respect of any claim shall be
conclusive and binding upon all persons having or claiming to have any interest
or right under the Plan.

 

-17-